Case 1:18-cv-00819-LPS Document 188 Filed 05/28/21 Page 1 of 3 PageID #: 4337




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 XCOAL ENERGY & RESOURCES,                )
                                          )
                  Plaintiff               )
                                          )         C.A. No. 18-819-LPS
                      v.                  )
                                          )
 BLUESTONE ENERGY SALES                   )
 CORPORATION, SOUTHERN                    )
 COAL CORPORATION, and                    )
 JAMES C. JUSTICE II,                     )
                                          )
                  Defendants.

PLAINTIFF XCOAL ENERGY & RESOURCES’S REPLY IN SUPPORT OF MOTION
FOR AUTHORIZATION TO REGISTER JUDGMENT PURSUANT TO 28 U.S.C. § 1963

       Plaintiff Xcoal Energy & Resources (“Xcoal”), by and through its undersigned counsel,

submits the within reply in support of its motion for authorization to register its judgment against

Bluestone Energy Sales Corporation (“Bluestone”), Southern Coal Corporation (“SCC”), and

James C. Justice, II (“Governor Justice”, and together with Bluestone and SCC, “Defendants”) in

the Federal District Courts in the Eastern and Western Districts of Virginia and in the Northern

and Southern Districts of West Virginia pursuant to 28 U.S.C. § 1963.

       As set forth in Xcoal’s Motion (D.I. 185), after Defendants initially indicated in their

Motion to Extend Stay of Execution of Judgment that they intended to provide an appeal bond by

May 28, 2021 (D.I. 178, pp. 2-3), Defendants’ did not confirm that they would be providing such

a bond in their subsequent Reply in Support of that Motion. (D.I. 181). In light of the doubt

created by that filing, Xcoal requested via letter that Defendants confirm that they would be

providing a bond by May 28, 2021. (See D.I. 185-3). After Defendants failed to respond to

Xcoal’s request for confirmation, Xcoal filed the Motion for Authorization to Register Judgment

(D.I. 185).
Case 1:18-cv-00819-LPS Document 188 Filed 05/28/21 Page 2 of 3 PageID #: 4338




       In response to Xcoal’s Motion, Defendants now reassert their purported intention to file a

bond today with the Court. 1 Other than indicating a potential amount and provider, Defendants

have not disclosed the material terms of a bond to Xcoal or the Court. Consistent with its prior

position on the matter, Xcoal would welcome the filing of a bond with appropriate terms which

could be approved by the Court. Xcoal would also request an opportunity to review the terms of

any proposed bond and respond as to the same.

       However, until the Court approves an appeal bond and issues a stay, there is no basis to

delay enforcement and execution. Accordingly, Xcoal reasserts its request that the Court authorize

the registration of the April 14, 2021 Judgment (D.I. 167) in the United States Federal Courts for

the Eastern and Western Districts of Virginia and the Northern and Southern Districts of West

Virginia.



Dated: May 28, 2021                           BUCHANAN INGERSOLL & ROONEY PC


                                              /s/ Geoffrey G. Grivner
                                              Geoffrey G. Grivner (#4711)
                                              919 North Market Street, Suite 990
                                              Wilmington, Delaware 19801-3046
                                              (302) 522-4200
                                              (302) 522-4295 (facsimile)
                                              geoffrey.grivner@bipc.com

                                              Kevin P. Lucas (admitted pro hac vice)
                                              Daniel C. Garfinkel (admitted pro hac vice)
                                              Buchanan Ingersoll & Rooney, P.C.
                                              Union Trust Building
                                              501 Grant Street, Ste. 200

1
 Notably, Defendants do not contest that they have substantial property in the districts in which
Xcoal seeks to transfer the Judgment and insufficient property in this district to satisfy the April
14, 2021 Judgment (D.I. 167). Accordingly, Xcoal has met the “good cause” requirement of 28
U.S.C. § 1963. (See D.I, 185, ¶¶ 14-17).
                                                2
Case 1:18-cv-00819-LPS Document 188 Filed 05/28/21 Page 3 of 3 PageID #: 4339




                                   Pittsburgh, Pennsylvania 15219
                                   (412) 562-8350
                                   (412) 562-1041 (facsimile)
                                   kevin.lucas@bipc.com
                                   daniel.garfinkel@bipc.com

                                   Counsel for Xcoal Energy & Resource




                                      3
